Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	CLAIM INTERPRETATION under lexicographical limitation
Claims 1, 4, 10-13, 15-17 and 20 recites, “graphene-like substrate”. 
This limitation is not clearly known in the art structure. However, based upon the paragraph 14 of the specification of the instant application, the examiner would interpret it as group of materials such as graphene or stacked sheets of graphene up to 1000 stacked sheets.   
CLAIM INTERPRETATION under 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a well bore sampling tool”, in claim 19.
Claim 19 is a single means claim. The claim device claim build up on a single means which is “a wellbore sampling tool” followed by various functionalities of “sample a wellbore, and spectrographic analysis” along with further details of spectrographic analysis. The claim do not claim any further structures/structural modifications other than the single mean of “wellbore sampling tool”.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by 
 As such, the claim recites a function of “used to sample a wellbore fluid; and a spectrographic analysis”, that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
For the purpose of examination, the examiner would consider the sampling tool used for the purpose is the same sampling tool used by the Salla et al. (US 20170327729), a spectrographic wellbore sampling tool.
Claim 20 is also rejected based upon its dependencies on the claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salla et al. (US 20170327729 hereinafter Salla). 
As to claim 19, Salla teaches a system comprising: 
a wellbore sampling tool (abstract), wherein the wellbore sampling tool is used to sample a wellbore fluid ([0067]); and 

analyzing the wellbore fluid and determining a presence of a graphene-like substrate, a concentration of the graphene-like substrate, or both in the wellbore fluid. ([0015] by Raman spectroscopies). 
While Salla does not explicitly disclose correlating the presence and the concentration of the graphene-like substrate to at least one subterranean formation characteristic, the recited limitation is an intended use of a wellbore sampling tool with spectroscopic detection system. 
Remarks regarding functional language:
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly
The following italicized limitations of claim 19 are understood to be functional (i.e. correlating the presence and the concentration of the graphene-like substrate to at least one subterranean formation characteristic):
The limitation describes purpose, function, operation, or intent -of-use the wellbore sampling tool with spectrographic function which can detect graphene spectrographically. However, the claim does not disclose a sufficient structure which supports the function. Since Salla shows an identical structure as claimed, namely a sampling tool, the Examiner submits that the sampling tool is capable of producing the claimed results.  If Applicant is of the opinion that Salla’s sampling tool is not capable of producing the same results, the examiner submits that the claim does not recite essential structure to support the claimed function.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the modified system of Vo by using a radiation source that comprises a fiber amplifier configured to generate high density short pulse radiation with a high repetition rate to enhance alignment ability such as faster and more accurate alignment with enhanced intensity, as taught by Islam. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the system of Salla to correlate the presence and the concentration of the graphene-like substrate to at least one subterranean formation characteristic for the benefit including providing critical information relating to the subterranean formation for further decision to continue drilling or not. 
As to claim 20, Salla teaches the system of claim 19. 
While Salla does not explicitly disclose the functional limitation of at least one subterranean formation characteristic comprises at least one of reservoir architecture, interval productivity, reservoir charging mechanisms, reservoir filling history, reservoir migration pathways, or combinations thereof, the recited functional limitation is intended uses of sampling tools equipped with spectrographic function like Salla, and the system of Salla is capable of doing this intended use. See above remarks on the functional languages. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use the system of Salla for subterranean formation characteristic comprises at least one of reservoir architecture, interval productivity, reservoir charging mechanisms, reservoir filling history, reservoir migration pathways, or combinations thereof for the benefit including providing critical information for further decision to continue the work on the position or move to other nearby positions. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1)	Rowe, US 9,988,901 (Col. 8, Lines 44-52)
2)	Craig, US 3,561,546 (Col. 2, Lines 3-14 & Col. 5, Lines 35-39)
3)	Dai, US 8,760,968 (Abstract & Col. 1, Lines 43-50 & Col. 1, Line 63 – Col. 2, Line 6)
 teach a correlation the concentration of material to subterranean formations. 

5)        Mcauliffe (US 3345137) teaches correlation between hydrocarbon- containing samples may be 
indications of the presence of subterranean petroleum accumulations
6)        Rowe (US 20170167257) teaches concentration of a wellbore gas in the 
drilling fluid may be correlated to a property of the subterranean formation
Allowable Subject Matter
Claims 1-18 are allowed 
As to claim 1, none of the prior art alone or in combination disclose or teach of a method of correlating the presence and the concentration of the graphene-like substrate to at least one subterranean formation characteristic for wellbore analyzing system along with other limitations in the claim. 
Claims 2-18 are indicated as allowable due to their dependencies only. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886